On consideration whereof, it is ordered and adjudged that said petition in error be, and the same hereby is, dismissed for the reason that the transcript of the record of the Court of Appeals shows that there was filed in that court, on July 21, 1934, a petition in error, transcript and original papers from the Court of Common Pleas, and an examination of the transcript of the record of the Court of Common Pleas does not show on or before that date that a judgment was entered after the Court of Common Pleas overruled a motion for new trial. Therefore the Court of Appeals did not have jurisdiction of a proceeding in error instituted in that court.
It appears that this omission from the transcript, or the failure to enter judgment after the motion for new trial was overruled, was not due to the nonfeasance of the clerk as was the fact in Columber v. City of Kenton, 111 Ohio St. 211,145 N.E. 12, and that opinion cannot be relied upon by plaintiff in error in this case.
It is further ordered and adjudged that this cause be, and the same hereby is, remanded to the Court of *Page 268 
Appeals with directions to vacate the judgment entered in that court and dismiss the proceeding in error.
Petition in error dismissed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.